Citation Nr: 1549998	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for carpal tunnel syndrome in both wrists.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to January 1998.
This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the issue of entitlement to service connection for tinnitus was remanded in August 2015 along with the claims currently on appeal.  Following development conducted pursuant to the Board's August 2015 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus in an August 2015 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Carpal tunnel syndrome was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's carpal tunnel syndrome to service.


CONCLUSION OF LAW

The criteria for establishing service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R.            §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2010.  The case was last readjudicated in August 2015.

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs), service personnel records, post-service treatment records, VA examination reports, and records from the Social Security Administration (SSA). 

The Board notes that the action requested in the August 2015 remand has been undertaken.  In this regard, a VA examination was conducted and an opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Service Connection

The Veteran seeks service connection for carpal tunnel syndrome, which he asserts is the result of driving and repairing tanks in service.  

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a   period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with carpal tunnel syndrome in both wrists.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition is related to service.  After review of  the record, the Board finds that service connection for carpal tunnel syndrome is not warranted.  While the Veteran does have a current disability, the preponderance of the probative evidence indicates that it is not related to service.

The Veteran's STRs do not contain any reports, diagnosis, or treatment of carpal tunnel syndrome, or of tingling or pain in the Veteran's hands or wrists. 

The first post-service medical record documenting a complaint of hand or wrist pain is dated in July 2010.  At that time, the Veteran complained of numbness in both hands.  An electromyography study revealed mildly severe carpal tunnel syndrome in the Veteran's left wrist.  

During a VA occupational therapy evaluation in December 2010, the Veteran reported that he was experiencing nerve pain in both hands, causing him to frequently drop items.  He also stated that his symptoms have been present for the past six months, making him unable to work as a carpenter.  The Veteran was issued a wrist splint, which provided some relief.  

In June 2011, a carpal tunnel release procedure was performed on the Veteran's left wrist.  The procedure led to relief of the Veteran's symptoms.

In January 2012, it was noted that the Veteran had carpal tunnel syndrome in his right wrist, and a carpal tunnel release was performed on the right. 

In August 2015, the Veteran was afforded a VA examination in connection with  this claim.  The Veteran reported that he experiences pain, tingling, numbness, and cramping in his hands, which causes him to drop objects.  He also asserted that he sustained these conditions from activities related to service.  The examiner noted that there were no reports, diagnoses, or treatment for carpal tunnel syndrome in service, and that the first onset of this condition was in 2010, over 10 years after  the Veteran's 1998 discharge.  He opined that because there was no evidence establishing a pattern of development during service or after discharge linking      the carpal tunnel syndrome to service, it its less likely than not that the Veteran's current carpal tunnel syndrome was incurred in or caused by service.

The Board finds the opinion of the VA examiner to be highly probative.  The examiner examined the Veteran and conducted a comprehensive review 
of the claims file, including consideration of the Veteran's statements, thereby demonstrating a familiarity with the Veteran's pertinent medical and lay history.  Additionally, he provided an opinion that not only addressed pertinent facts and medical principles, but also explained why the Veteran's currently diagnosed carpal tunnel syndrome is unrelated to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

While the Veteran contends that his carpal tunnel syndrome is related to service, the diagnosis of carpal tunnel syndrome and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his carpal tunnel syndrome is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, the most probative evidence indicates the Veteran's current carpal tunnel syndrome arose many years after service and is not related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection for carpal tunnel syndrome, and the appeal is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for carpal tunnel syndrome is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the hearing loss claim.

The Veteran was afforded a VA audiology examination in August 2015 in accordance with the Board's remand instructions.  That examiner explained that the puretone threshold results obtained during the examination were invalid because of variability between the ascending and descending test methods and poor agreement between responses to speech and tones.  As a result, the examiner considered audiograms from November 1994, December 1995, August 1996, and March 2010, and stated that the Veteran did not have hearing loss in his right ear.  She also stated that she could not provide an opinion as to whether the Veteran's left ear hearing loss is related to service due to the invalid results of the examination conducted that day.  
However, a November 2011 VA audiogram noted findings of 25 decibels in the right ear at 4000 Hertz, and a March 2012 VA audiogram revealed findings of 25 and 30 decibels in the right ear at 2000 and 4000 Hertz, respectively.  As the 2015 VA examiner did not consider these findings, and as the examiner was unable to determine whether the Veteran has right ear hearing loss, a new examination is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his hearing loss.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2. Schedule the Veteran for a VA audiology examination to determine whether any current hearing loss found to be present is possibly related   to service.  The claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.

Following review of the claims file, to include the November 2011 and March 2012 audiograms, and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as    likely as not (50 percent or more probability) that any current hearing loss arose in service or is related to any incident of service, to include exposure to excessive noise from operating or firing weapons from tanks.  The examiner must explain his/her reasoning for the conclusion reached.

3. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


